       Case 2:20-cv-01189-DMC Document 42 Filed 01/07/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                   No. 2:20-CV-1189-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pursuant to the written

18   consent of all parties, this case is before the undersigned as the presiding judge for all purposes,

19   including entry of final judgment. See 28 U.S.C. § 636(c); see also ECF No. 25 (District Judge

20   order reassigning action). Pending before the Court are Plaintiff’s motion for sanctions, ECF No.

21   18, and motion for default judgment, ECF No. 19.

22                  In his motion for sanctions, Plaintiff contends sanctions should be imposed on

23   Defendant’s counsel for filing a motion to dismiss despite the Court’s screening order finding

24   that the complaint appears to state cognizable claims. In his motion for default judgment,

25   Plaintiff similarly contends that Defendant is in default for failing to answer the complaint and

26   instead filing a motion to dismiss Plaintiff’s claims, which claims were allegedly rendered

27   “moot” by the Court screening order.

28                  Because a screening order, determining an action appears appropriate for service,
                                                        1
       Case 2:20-cv-01189-DMC Document 42 Filed 01/07/21 Page 2 of 2


 1   does not preclude a motion to dismiss, and because Defendant’s motion to dismiss was timely

 2   filed, Plaintiff’s motions are denied.

 3                  IT IS SO ORDERED.

 4

 5   Dated: January 7, 2021
                                                        ____________________________________
 6                                                      DENNIS M. COTA
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
